PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/845,097
Filing Date: 18 Dec 2017
Appellant(s): Mangipudi et al.



__________________
David J. Chang
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed August 16, 2021.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated March 17, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”


(2) Response to Argument

Claims 1, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Den Bogaard et al. (US 2012/0028819, February 2, 2012) or MacCannell et al. (J. of Clinical Microbiology, Vol. 44, No. 6, pages 2147-2152, June 2006) in view of Will et al (US 1, April 2, 2013).  

Response to Arguments
	Appellant traverses the rejection. 
	The claims are directed to a method for detecting a deletion at nucleotide position 117 in the tcdC gene of Ribotype 027 strains of C. difficile (tcdC delta 117) using a Cobra probe consisting of SEQ ID NO: 1 or 2.  SEQ ID NO: 1 and 2 are illustrated in Figure 2 of the Drawings (provided below).  

    PNG
    media_image2.png
    301
    976
    media_image2.png
    Greyscale


Appellant argues neither Van Den Bogaard nor MacCannell teach or suggest a probe that can be used in a real-time PCR assay to detect the presence of the tcdC delta117 single base deletion.  In response to Appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Even more, the assertion Van Den Bogaard does not teach or suggest probes is not correct.  Van Den Bogaard specifically teaches the full ribotype 027 tcdC sequence which includes nt117 deletion See Table 1, SEQ ID NO: 12, length 680.  The flanking and context of the 117deletion mutation is taught.  

    PNG
    media_image3.png
    58
    449
    media_image3.png
    Greyscale

Van Den Bogaard also teaches the method encompasses methods using nucleic acid probes including hybridization probes, e.g. Light Cycler probes (Roche)), hydrolysis probes (e.g. TaqMan probes (Roche)), or hairpin probes such as molecular beacons (para 40).  This list of probes taught by Van Den Bogaard encompasses probes that 
Appellant next turns to Will and states that the combination of Will with Van Den Bogaard or MacCannell is unsupported and random (see page 4 or the Brief filed August 16, 2021).  In response to Appellant’s argument that the combination is unsupported and random, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Will teaches COBRA probes may be used for specifically detecting bacterial SNPs.  The instant tcdC delta117 is a bacterial single point mutation.  Will compares Cobra probes with different combinations of stabilizing bases in the base reporter region. Will also teaches that the COBRA probes allow for highly specific detection methods that are useful in numerous applications including molecular diagnostics and pathogen identification (see col. 10, lines 20-23).  Will allows the detection of particular variants of a virus or detection of a nucleic acid sequence comprising a SNP or a point mutation in various organisms (col. 10, lines 25-30).  The ordinary artisan would have been motivated to have detected the known tcdC 117 SNP in C. difficile using COBRA probes for the expected benefit of highly specific detection of the known mutation.  Thus, the 
Additionally, Van Den Bogaard teaches the tcdC delta117 deletion may be detected using nucleic acid probes including various Roche designed probes.  It would have been obvious to have considered additional modified nucleic acid probes, including the COBRA probes taught by Will (assigned to Roche).  It is noted that the instant application is also assigned to Roche.  
Appellant next argues that there is no motivation to design a Cobra probe consisting of SEQ ID NO: 1 or 2.  This argument has been reviewed but is not considered persuasive.  Van Den Bogaard provides both the Wild type and the deletion ribotype for the nt177 deletion (see Table 1).  Here, the level of skill in the art at the time the invention was made was extremely high.  Designing COBRA probes given a target sequences was routine and conventional.  It would have been obvious to have used guidance for designing the COBRA probes, as taught by Will.  The ordinary artisan was well appraised of how to design primers and probes for amplification reactions.  PCR was routinely practiced as early as 1980.  Moreover, the combination of references includes Will.  Will teaches the reporter is highly specific for the complementary region of the target nucleic acid “reporter-binding” region and is capable of detecting the presence or absence of the target sequence as well as differentiation of match/mismatch with the reporter binding region (col. 10, lines 15-20).   Will teaches stabilizing bases in the reporter region allows one to distinguish the “wildtype” from mutants (col 23, lines 25-30).  Thus the combination of references teaches and suggests a probe that specifically detect the variant but not the wild-type.  

Appellants strongly traverse the Examiner’s position of what Will actually teaches (see page 5 of the Brief filed August 16, 2021).  Appellant appears to take exception to the Examiner’s focus on Figure 5, a particular example of Cobra probes disclosed (see page 5 of the Brief).  This argument has been reviewed but is not persuasive.  The disclosure in Figure 5 is a preferred embodiment for designing Cobra probes.  The ordinary artisan would have been motivated to have used the preferred embodiments for guidance to design Cobra probes.  The Examiner acknowledges the broad teachings in Will for the reporter, anchor domain and modifications but the ordinary artisan would have looked to the preferred embodiments to design Cobra probes.  It is noted that the disclosure of Will provides that the reporter domain is narrowly defined as between 6-12 nucleotides (see col. 3, lines 25-26) and the anchor is about 30 nucleotides (col. 12, line 45)(see Figure 5).  Figure 5 exemplifies the 30 nucleotide anchor and a 9 nucleotide reporter. The linker is hexa-ethylene glycol (HEG)(col. 3, lines 24-35).  The Cobra probes of Will are illustrated below.  

    PNG
    media_image4.png
    376
    770
    media_image4.png
    Greyscale

 Designing a Cobra probe in light of the preferred embodiments of Will would have been obvious.  Figure 5 of Will exemplifies the 30 nucleotide anchor and a 9 nucleotide reporter.   Figure 1 of the instant application exemplifies a 30 nucleotide anchor and a 9 nucleotide reporter.  Thus, absent unexpected results of the nucleic acids consisting of SEQ ID NO: 1 or 2, the probes would have been obvious.  MPEP 2144.05 provides “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Here, Appellant appears to be arguing that while Will teaches the design of COBRA probes and Van Den Bogaard and MacCannell teach the delta117 SNP in the tcdC gene, it would not have been obvious to select a COBRA probe using routine experimentation.  Routine optimization is not considered inventive and no evidence has been presented that the probe selection performed was other than routine, that the products resulting from the optimization have any unexpected properties, or that the results should be considered unexpected in any way as compared to the closest prior 
The Examiner acknowledges that Will does not teach Cobra probes for the tcdC delta177 deletion, however the rejection relies upon a combination of references that includes Van Den Bogaard and MacCannell.  One of ordinary skill in the art would have had a reasonable expectation of success of designing Cobra primers to the known variant taught by Van Den Bogaard and MacCannell i.e., the sequence for the flanking region of the variant was known, the desire to select COBRA primers is taught by Will, and parameters which effect primer and probe annealing and specificity of amplification were well known in the art.  It is routine experimentation to obtain COBRA probes. Obviousness does not require absolute predictability but only the reasonable expectation of success.  See In re Merck and Company Inc., 800 F. 2d 1091, 231 USPQ 375 (Fed. Cir. 1986) and In re O'Farrell, 7 USPQ2d 1673 (Fed. Cir. 1988).


	Therefore, the art teaches the presence of the deletion at nucleotide position 117 in the tcdC gene including the flanking and context of the deletion mutation (see Van Den Bogaard and MacCannell) and  clear guidance of how to design and use Cobra probes for detecting bacterial SNPs (see Will).  Therefore, the claimed method is obvious.    





For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634         
September 20, 2021


                                                                                                                                                                                               Conferees:


/DAVE T NGUYEN/Supervisory Patent Examiner, Art Unit 1634    

/Patricia Leith/
Primary Examiner
                                                                                                                                                                                                    
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.